SUR PETITION FOR REHEARING
PER CURIAM.
The petition for rehearing filed by William Thomas Baker, Appellant in 18,-342 in the above entitled case having been submitted to the judges who participated in the decision of this court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied.
VAN DUSEN, Circuit Judge, dissents from the denial of the Petition for Rehearing of petitioner William Thomas Baker.